*77On reading the foregoing grounds of exception taken by tt n , ....... n Henry Fntnam s counsel, as well as his affidavits of the facts, in a prosecution commenced by Mrs. Eliza H. Scofield against him for aforcible entry, on lot No. 37, Washington Ward, Savannah, before justices Smith and Pooler, and on said application for a prohibition : It is ordered, that the said justices, and the party prosecuting before them, do show cause on Saturday next, the 19th instant, at the court house, why a writ of prohibition be not granted the said Henry Putnam, and that a copy of this order, be served on said justices, and party prosecuting ; and that in the mean time all farther proceedings by, or before them, be stayed.
Chambers, 19th April, 1806.
On a rule to show cause, why a writ of prohibition be not granted to the said Henry Putnam, to stay the proceedings of the said justices against him for a forcible entry and detainer, prosecuted by Eliza H. Scoffield• and the parties being heard, a belief was suggested, that a decision had been formerly made by judge Walton, upon the statutes against forcible entries, and in order to give time to search the records for that case, the decision on this motion is for the present postponed.

Ulterius Consilium.